Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 1 of 18




    EXHIBIT 1
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 2 of 18



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                               *

       Plaintiff,                             *

v.                                            *              Case No.: SAG-21-532

M&T BANK,                                     *

       Defendant.                             *

*      *       *       *      *       *       *       *      *       *       *      *    *     *

                      ANSWER TO FIRST AMENDED COMPLAINT

       Defendant M&T Bank (“M&T”), through its undersigned counsel, hereby answers the

First Amended Complaint (“FAC”) (ECF No. 62) filed by Plaintiff Bryce Carrasco (“Plaintiff”)

in the above-captioned matter.

                                            “Summary”

       1.      This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC, denies that Plaintiff has

suffered any damages, and denies that Plaintiff is entitled to any relief whatsoever.

                                          “Applicable Law”

       2.      This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       3.      This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 3 of 18



                            “Background and Statement of Facts”

       4.      M&T admits the allegations in this paragraph of the FAC.

       5.      This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       6.      M&T admits that Plaintiff sent an email to Drew Solice Jr. at M&T on or about

July 20, 2020.    To the extent that this paragraph refers to written correspondence, that

correspondence speaks for itself and, therefore, no further response is required. To the extent

that Plaintiff misquotes, mischaracterizes, or misinterprets the correspondence, M&T denies the

same. To the extent that any further response is required, M&T denies the allegations in this

paragraph of the FAC.

       7.      M&T admits that Drew Solice Jr. at M&T sent an email to Plaintiff on or about

July 21, 2020. To the extent that this paragraph refers to written correspondence (an exhibit to

the FAC), that correspondence speaks for itself and, therefore, no further response is required.

To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets the correspondence,

M&T denies the same. To the extent that any further response is required, M&T denies the

allegations in this paragraph of the FAC.

       8.      M&T is without sufficient knowledge and information to form a belief as to the

truth of the allegations in this paragraph of the FAC and, therefore, denies the same. To the

extent that this paragraph refers to written correspondence (an exhibit to the FAC), that

correspondence speaks for itself and, therefore, no further response is required. To the extent

that Plaintiff misquotes, mischaracterizes, or misinterprets the correspondence, M&T denies the

same. This paragraph also asserts opinions and legal conclusions. Therefore, M&T is under no




                                               2
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 4 of 18



obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       9.      To the extent that this paragraph refers to written correspondence (an exhibit to

the FAC), that correspondence speaks for itself and, therefore, no further response is required.

To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets the correspondence,

M&T denies the same. To the extent that any further response is required, M&T denies the

allegations in this paragraph of the FAC.

       10.     M&T is without sufficient knowledge and information to form a belief as to the

truth of the allegations in this paragraph of the FAC and, therefore, denies the same. To the

extent that this paragraph refers to written correspondence (an exhibit to the FAC), that

correspondence speaks for itself and, therefore, no further response is required. To the extent

that Plaintiff misquotes, mischaracterizes, or misinterprets the correspondence, M&T denies the

same. To the extent that any further response is required, M&T denies the allegations in this

paragraph of the FAC.

       11.     M&T admits that the introductory APR on Plaintiff’s credit card was at a rate of

0%. M&T admits that the credit limit on the account was $3,500.00. To the extent that Plaintiff

misquotes, mischaracterizes, or misinterprets the agreement governing his credit card account,

M&T denies the same. To the extent that any further response is required, M&T denies the

allegations in this paragraph of the FAC.

       12.     M&T admits that Plaintiff transferred a balance to his account in the amount of

$2,200.00 on or about August 3, 2020. To the extent that any further response is required, M&T

denies the allegations in this paragraph of the FAC.




                                                3
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 5 of 18



       13.     M&T admits that the balance transfer was effectuated on or about August 3, 2020.

To the extent that any further response is required, M&T denies the allegations in this paragraph

of the FAC.

       14.     M&T is without sufficient knowledge and information to form a belief as to the

truth of the allegations in this paragraph of the FAC and, therefore, denies the same.

       15.     M&T is without sufficient knowledge and information to form a belief as to the

truth of the allegations in this paragraph of the FAC and, therefore, denies the same.

       16.     M&T admits that it attempted to contact Plaintiff by telephone several times.

M&T is without sufficient knowledge and information to form a belief as to the truth of the

remaining allegations in this paragraph of the FAC and, therefore, denies the same.

       17.     M&T admits that between September and December 2020, it mailed multiple

letters to Plaintiff at the address he provided when he opened the credit card account informing

Plaintiff that his credit card account was past due. M&T is without sufficient knowledge and

information to form a belief as to the truth of the remaining allegations in this paragraph of the

FAC and, therefore, denies the same.

       18.     M&T admits that it sent Plaintiff correspondence dated November 5, 2020. To

the extent that this paragraph refers to written correspondence (an exhibit to the FAC), that

correspondence speaks for itself and, therefore, no further response is required. To the extent

that Plaintiff misquotes, mischaracterizes, or misinterprets the correspondence, M&T denies the

same. To the extent that any further response is required, M&T denies the allegations in this

paragraph of the FAC.

       19.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that this paragraph refers to




                                                 4
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 6 of 18



written correspondence (an exhibit to the FAC), that correspondence speaks for itself and,

therefore, no further response is required.          To the extent that Plaintiff misquotes,

mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       20.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that this paragraph refers to

written correspondence (an exhibit to the FAC), that correspondence speaks for itself and,

therefore, no further response is required.          To the extent that Plaintiff misquotes,

mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       21.     M&T admits that Plaintiff made a payment by telephone in the amount of

$231.00. M&T also admits that the M&T representative who spoke with Plaintiff reversed two

late fee charges as a courtesy to its customer. To the extent that any further response is required,

M&T denies the allegations in this paragraph of the FAC.

       22.     M&T admits that Plaintiff sent an email to M&T on or about December 30, 2020.

To the extent that this paragraph refers to written correspondence, that correspondence speaks for

itself and, therefore, no further response is required. To the extent that Plaintiff misquotes,

mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       23.     M&T admits that it sent an email to Plaintiff on or about December 31, 2020. To

the extent that this paragraph refers to written correspondence, that correspondence speaks for

itself and, therefore, no further response is required. To the extent that Plaintiff misquotes,




                                                 5
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 7 of 18



mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       24.     M&T admits that Plaintiff sent an email to M&T on or about January 10, 2021.

To the extent that this paragraph refers to written correspondence, that correspondence speaks for

itself and, therefore, no further response is required. To the extent that Plaintiff misquotes,

mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       25.     M&T admits that Plaintiff sent an email to M&T on or about January 12, 2021.

To the extent that this paragraph refers to written correspondence, that correspondence speaks for

itself and, therefore, no further response is required. To the extent that Plaintiff misquotes,

mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       26.     M&T admits that Plaintiff sent an email to M&T on or about January 12, 2021.

To the extent that this paragraph refers to written correspondence (an exhibit to the FAC), that

correspondence speaks for itself and, therefore, no further response is required. To the extent

that Plaintiff misquotes, mischaracterizes, or misinterprets the correspondence, M&T denies the

same. To the extent that any further response is required, M&T denies the allegations in this

paragraph of the FAC.

       27.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. In further response, M&T admits to

conducting a reasonable investigation concerning the disputes Plaintiff provided to the credit

reporting agencies (CRAs). The remaining allegations in this paragraph refer to Plaintiff’s credit

reports and those documents speak for themselves and, therefore, no further response is required.




                                                6
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 8 of 18



To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets those documents, M&T

denies the same. To the extent that any further response is required, M&T denies the allegations

in this paragraph of the FAC.

       28.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T admits that it verified Plaintiff’s delinquency as accurate and denies the

remaining allegations in this paragraph of the FAC.

       29.     M&T admits that Plaintiff filed a complaint with the CFPB but denies that the

complaint was filed on February 1, 2021. Rather, and in further response, Plaintiff filed a

complaint with the CFPB on January 29, 2021, and then filed two additional complaints about

the same issue on February 1, 2021 and another complaint on February 9, 2021, for a total of

four complaints on the same issue. To the extent that this paragraph refers to a written complaint

or written correspondence, that writing speaks for itself and, therefore, no further response is

required. To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets the writing,

M&T denies the same. To the extent that any further response is required, M&T denies the

allegations in this paragraph of the FAC.

       30.     M&T admits that M&T sent an email to Plaintiff on or about February 2, 2021.

To the extent that this paragraph refers to written correspondence, that correspondence speaks for

itself and, therefore, no further response is required. To the extent that Plaintiff misquotes,

mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       31.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. M&T admits that it sent an email to




                                                7
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 9 of 18



Plaintiff on or about February 5, 2021. To the extent that this paragraph refers to written

correspondence, that correspondence speaks for itself and, therefore, no further response is

required.     To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets the

correspondence, M&T denies the same. To the extent that any further response is required,

M&T denies the allegations in this paragraph of the FAC.

       32.       M&T denies the allegations in this paragraph of the FAC.

       33.       M&T admits that following an investigation of the complaint Plaintiff filed with

the CFPB, it responded to the CFPB on or about February 5, 2021. To the extent that this

paragraph refers to written correspondence, that correspondence speaks for itself and, therefore,

no further response is required. To the extent that Plaintiff misquotes, mischaracterizes, or

misinterprets the correspondence, M&T denies the same. To the extent that any further response

is required, M&T denies the allegations in this paragraph of the FAC.

       34.       This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

            “Count 1: Defendant Willfully Neglected its Obligations under the FCRA”

                                   “A. 15 U.S.C. §1681s-2(b)”

       35.       M&T denies the allegations in this paragraph of the FAC.

       36.       This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.




                                                 8
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 10 of 18



       37.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       38.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       39.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       40.    M&T is without sufficient knowledge and information to form a belief as to the

truth of the allegations regarding Plaintiff’s awareness and, therefore, denies the same. To the

extent that any further response is required, M&T denies the allegations in this paragraph of the

FAC.

       41.    M&T is without sufficient knowledge and information to form a belief as to the

truth of the allegations regarding Plaintiff’s awareness and, therefore, denies the same. To the

extent that any further response is required, M&T denies the allegations in this paragraph of the

FAC.

       42.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       43.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.




                                               9
      Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 11 of 18



             “Count 2: Truth in Lending Act (TILA); 15 U.S.C. §§ 1601-1667f”

       44.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

                                  “B. 15 U.S.C. § 1632(d)(1)”

       45.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

                                     “C. 15 U.S.C. § 1663”

       46.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       47.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that this paragraph refers to

a document (an exhibit to the FAC), that document speaks for itself and, therefore, no further

response is required. To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets

the correspondence, M&T denies the same. To the extent that any further response is required,

M&T denies the allegations in this paragraph of the FAC.

       48.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that this paragraph refers to

a document (an exhibit to the FAC), that document speaks for itself and, therefore, no further

response is required. To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets




                                               10
       Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 12 of 18



the correspondence, M&T denies the same. To the extent that any further response is required,

M&T denies the allegations in this paragraph of the FAC.

       49.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that this paragraph refers to

a document (an exhibit to the FAC), that document speaks for itself and, therefore, no further

response is required. To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets

the correspondence, M&T denies the same. To the extent that any further response is required,

M&T denies the allegations in this paragraph of the FAC.

       50.     M&T is without sufficient knowledge and information to form a belief as to the

truth of the allegations regarding Plaintiff’s awareness and, therefore, denies the same. To the

extent that any further response is required, M&T denies the allegations in this paragraph of the

FAC.

       51.     M&T admits that M&T sent an email to Plaintiff on or about February 23, 2021.

To the extent that this paragraph refers to written correspondence, that correspondence speaks for

itself and, therefore, no further response is required. To the extent that Plaintiff misquotes,

mischaracterizes, or misinterprets the correspondence, M&T denies the same. To the extent that

any further response is required, M&T denies the allegations in this paragraph of the FAC.

       52.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       53.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.




                                               11
      Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 13 of 18



       54.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       55.     M&T denies the allegations in this paragraph of the FAC.

       56.     M&T admits that Plaintiff filed a complaint with the CFPB but denies that the

complaint was filed on February 1, 2021. Rather, and in further response, Plaintiff filed a

complaint with the CFPB on January 29, 2021, and then filed two additional complaints about

the same issue on February 1, 2021 and another complaint on February 9, 2021, for a total of

four complaints on the same issue. To the extent that this paragraph refers to a written complaint

or written correspondence, that writing speaks for itself and, therefore, no further response is

required. To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets the writing,

M&T denies the same. To the extent that any further response is required, M&T denies the

allegations in this paragraph of the FAC.

       57.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       58.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       59.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.




                                               12
      Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 14 of 18



       60.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       61.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       62.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       63.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       64.    M&T denies the allegations in this paragraph of the FAC.

       65.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       66.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       67.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.




                                               13
      Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 15 of 18



       68.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       69.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       70.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       71.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that this paragraph refers to

a document (an exhibit to the FAC), that document speaks for itself and, therefore, no further

response is required. To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets

the correspondence, M&T denies the same. To the extent that any further response is required,

M&T denies the allegations in this paragraph of the FAC.

       72.     This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that this paragraph refers to

a document (an exhibit to the FAC), that document speaks for itself and, therefore, no further

response is required. To the extent that Plaintiff misquotes, mischaracterizes, or misinterprets

the correspondence, M&T denies the same. To the extent that any further response is required,

M&T denies the allegations in this paragraph of the FAC.




                                               14
      Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 16 of 18



       73.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       74.    M&T denies the allegations in this paragraph of the FAC.

       75.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       76.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       77.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       78.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       79.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

       80.    This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.




                                               15
         Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 17 of 18



         81.      This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

         82.      This paragraph asserts opinions and legal conclusions. Therefore, M&T is under

no obligation to admit or deny the statements therein. To the extent that any further response is

required, M&T denies the allegations in this paragraph of the FAC.

                                    AFFIRMATIVE DEFENSES

         1.       Plaintiff has failed to state a cause of action upon which relief may be granted.

         2.       Plaintiff lacks standing to sue M&T under Article III due to the absence of an

injury-in-fact.    Plaintiff paid no more than the amount of the debt he actually owed and,

therefore, has not sustained any concrete injury-in-fact.

         WHEREFORE, having responded to the First Amended Complaint filed by Plaintiff,

Defendant M&T Bank requests that the First Amended Complaint be dismissed with prejudice

and that it be awarded costs and attorneys’ fees and such other relief deemed appropriate by the

Court.


                                                    Respectfully submitted,

                                                    /s/ Brian L. Moffet
                                                    Brian L. Moffet (Fed. Bar No. 13821)
                                                    MILES & STOCKBRIDGE P.C.
                                                    100 Light Street
                                                    Baltimore, Maryland 21202
                                                    Tel: (410) 727-6464
                                                    bmoffet@milesstockbridge.com

                                                    Attorneys for Defendant M&T Bank




                                                   16
      Case 1:21-cv-00532-SAG Document 106-1 Filed 09/10/21 Page 18 of 18



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, a copy of the foregoing was served on the

following via CM/ECF and via first class mail, postage prepaid:

       Bryce Carrasco
       334 Ternwing Drive
       Arnold, MD 21012


                                               /s/ Brian L. Moffet
                                               Brian L. Moffet




                                             17
